
	
		II
		112th CONGRESS
		1st Session
		S. 484
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mr. Bennet (for himself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To direct the Secretary of Education to pay to Fort Lewis
		  College in the State of Colorado an amount equal to the tuition charges for
		  Indian students who are not residents of the State of
		  Colorado.
	
	
		1.PurposeIt is the purpose of this Act to ensure that
			 Federal funding is provided to support and sustain the longstanding Federal
			 mandate requiring Fort Lewis College in the State of Colorado to waive tuition
			 charges for each Indian student it admits to an undergraduate program,
			 including the waiver of tuition charges for Indian students who are not
			 residents of the State of Colorado.
		2.FindingsCongress finds that—
			(1)Fort Lewis College
			 in the State of Colorado is a signature school for Indian students from
			 throughout the Nation and graduates more Indian students than any other
			 baccalaureate institution of higher education;
			(2)in 2009, Fort
			 Lewis College awarded 95 degrees in science, technology, engineering, and
			 mathematics to Indian students, representing 13.5 percent of degrees awarded by
			 baccalaureate institutions of higher education to Indian students, more degrees
			 than any other comparable baccalaureate institution in the Nation;
			(3)as of the 2010–11
			 academic year, Fort Lewis College provides federally mandated tuition-free
			 education to approximately 786 Indian students from 124 different Indian tribes
			 and 34 different States, representing approximately 20 percent of the overall
			 student population at this non-tribal institution of higher education that
			 serves Indian students;
			(4)the Federal mandate to provide tuition-free
			 education to Indian students was first placed upon the State of Colorado under
			 section 5 of the Act of April 4, 1910 (36 Stat. 273, chapter 140), as a
			 condition of the transfer of the land, buildings, and fixtures comprising Fort
			 Lewis School, which had been federally operated;
			(5)the amount of funds expended by the State
			 of Colorado to meet the waiver of tuition obligations under section 5 of the
			 Act of April 4, 1910 (36 Stat. 273, chapter 140), for all Indian students, both
			 out-of-State and in-State, far exceeds the value of the land, buildings, and
			 fixtures that the State of Colorado holds for the benefit of Fort Lewis
			 College;
			(6)the State of
			 Colorado has expended more than $110,000,000 in the past 25 years to meet the
			 costs of the tuition waivers for Indian students at Fort Lewis College from 44
			 different States; and
			(7)the federally
			 mandated tuition waiver program for Indian students at Fort Lewis College is at
			 risk of being reduced by the severe budget constraints of the State of
			 Colorado, thereby jeopardizing the education of many talented Indian students
			 from around the Nation, in present and future classes.
			3.State relief from
			 Federal Mandate
			(a)Amount of
			 payment
				(1)In
			 generalSubject to paragraph
			 (2), for fiscal year 2011 and each succeeding fiscal year, the Secretary of
			 Education shall pay to Fort Lewis College in the State of Colorado an amount
			 equal to the charges for tuition for all Indian students who are not residents
			 of the State of Colorado and who are enrolled in Fort Lewis College for the
			 academic year ending before the beginning of such fiscal year.
				(2)LimitationThe
			 amount paid to Fort Lewis College for each fiscal year under paragraph (1) may
			 not exceed the amount equal to the charges for tuition for all Indian students
			 who were not residents of the State of Colorado and who were enrolled in Fort
			 Lewis College for academic year 2010–2011.
				(b)Treatment of
			 paymentAny amounts received
			 under this section shall be treated as a reimbursement from the State of
			 Colorado to Fort Lewis College for complying with the requirement of section 5
			 of the Act of April 4, 1910 (36 Stat. 273, chapter 140), to admit Indian
			 students free of charge of tuition.
			(c)Rule of
			 constructionNothing in this
			 Act shall be construed to relieve the State of Colorado from reimbursing, for
			 purposes of complying with the requirements of section 5 of the Act of April 4,
			 1910 (36 Stat. 273, chapter 140), Fort Lewis College for each academic
			 year—
				(1)with respect to Indian students who are not
			 residents of the State of Colorado and who are enrolled in Fort Lewis College,
			 any amount of charges for tuition for such students that exceeds the amount
			 received under this section for such academic year; and
				(2)with respect to
			 Indian students who are residents of the State of Colorado and who are enrolled
			 in Fort Lewis College, an amount equal to the charges for tuition for such
			 students for such academic year.
				(d)DefinitionIn this section, the term Indian
			 students refers to the term Indian pupils in section 5 of
			 the Act of April 4, 1910 (36 Stat. 269, chapter 140).
			(e)FundingThere are authorized to be appropriated,
			 and there are appropriated (in addition to any other amounts appropriated to
			 carry out this section and out of any money in the Treasury not otherwise
			 appropriated), such sums as may be necessary to carry out this section.
			
